JUDGMENT Per Curiam This petition for review was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties. See Fed. R. App. P. 34(a)(2); D.C. Cir. R. 84(j). The court has accorded the issues full consideration and determined that they do not warrant a published opinion. See D.C. Cir. R. 36(d). It is ORDERED AND ADJUDGED that the district court’s order of March 16, 2016 be affirmed. Amador County challenges the Department of the Interior’s authorization of gaming on land, known as the Buena Vista Ranchería, that is owned by the Me Wuk Tribe. Its suit turns on whether the Ranchería is a “reservation” within the meaning of the Indian Gaming Regulatory Act. See 25 U.S.C. §§ 2703(4), 2710. In 1987, in Hardwick v. United States, No. C-79-1710 (N.D. Cal. Apr. 21, 1987), the County and the Hardivide plaintiffs from the Buena Vista Ranchería agreed to a stipulated judgment stating that the County would “treat[ ]” the Buena Vista Ranchería “as any other federally recognized Indian reservation,” and that “all of the laws of the United States that pertain to federally recognized Indian Tribes and Indians shall apply” to the Ranchería. Joint Appendix 31. As the district court found, the agreement’s plain language “unambiguously sets forth the parties’ intent that the County would treat the Buena Vista Ranchería as a reservation.” Amador County v. S.M.R. Jewell, 170 F.Supp.3d 135, 144 (D.D.C. 2016). And as this court noted in an earlier appeal, such a “clear[ ] manifestation of] the parties’ intent to be bound in future actions” precludes the County from arguing here that the Ranchería is not an Indian reservation. See Amador County v. Salazar, 640 F.3d 373, 384 (D.C. Cir. 2011) (citing Otherson v. Dep’t of Justice, 711 F.2d 267, 274 n.6 (D.C. Cir. 1983)). Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R. App. P. 41(b); D.C. Cir. R. 41.